Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method for acquiring thermal efficiency of a boiler, wherein the method for acquiring the thermal efficiency of the boiler comprises: acquiring effective output heat and total output heat of the boiler, and obtaining the thermal efficiency of the boiler according to the effective output heat and total output heat, acquiring energy Qgq absorbed by superheated steam of the boiler, heat Qzq absorbed by reheated steam, energy Qpy output from flue gas at a thermal boundary outlet of the boiler, energy Qth output from fly ash at the thermal boundary outlet of the boiler, heat Qiz output from slag at the thermal boundary outlet of the boiler, heat loss Qsr of the boiler, pw output from discharged sewage of the boiler, heat Qsm output from pebble coal discharged from a coal pulverizer, and energy Qxi output from boiler side leakage steam and water; and obtaining the thermal efficiency of the boiler through the following formula: 

    PNG
    media_image1.png
    62
    305
    media_image1.png
    Greyscale

where Qgp is the energy absorbed by superheated steam, Qzq is the heat absorbed by reheated steam, Qpy is the energy output from flue gas at the thermal boundary outlet of the boiler, Qff is the energy output from fly ash at the thermal boundary outlet of the boiler, Qtz is the heat output from slag at the thermal boundary outlet of the boiler, Qsr is the heat loss of the boiler, Qpw is the energy output from discharged sewage of the boiler, Qsm is the heat output from pebble coal discharged from the coal pulverizer, and Qxi is the energy output  from boiler side leakage steam and water, wherein the method does not require coal quality data in the method of acquiring thermal efficiency of a boiler in real time.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes-concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
The latter grouping consists of a newly-amended step of “the method does not require coal quality data in the method of acquiring thermal efficiency of a boiler in real time”. This mental step represents a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. In the context of this claim, it encompasses a user making a decision of not using coal quality data to calculate (“acquire”) boiler efficiency in real time.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 

The above claim comprises the following additional elements: acquiring energy Qgq absorbed by superheated steam of the boiler, heat Qzq absorbed by reheated steam, energy Qpy output from flue gas at a thermal boundary outlet of the boiler, energy Qth output from fly ash at the thermal boundary outlet of the boiler, heat Qiz output from slag at the thermal boundary outlet of the boiler, heat loss Qsr of the boiler, energy Qpw output from discharged sewage of the boiler, heat Qsm output from pebble coal discharged from a coal pulverizer, and energy Qxi output.
These steps of “acquiring” parameters of a boiler, according to the disclosure, comprise data gathering steps that include a combination of mathematical relationships (highlighted above) and collected metered data ([0015-0049]). These steps amount to mere data gathering in conjunction with a law of nature or abstract idea that only adds an insignificant extra-solution activity to the judicial exception.  According to the October Update on 2019 PEG, collecting these data is “a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application “.  
The above additional elements are not meaningful and do not reflect an improvement to other technology or technical field, and, therefore, they do not integrate 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception  because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). 
The claims, therefore, are not patent eligible.  
With regards to the dependent claims, Claims 3-10 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claim (Step 2A, Prong One), the claims recite no additional elements reflecting a practical application (Step 2A, Prong Two), and these elements fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim. 
The dependent claims are, therefore, also ineligible.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
The Applicant argues (p.9): A recent Board decision is instructive in the analysis of the instant case. In Ex parte King, Appeal No. 2020-002685, App. No. 13/138,622 (P.T.A.B. Oct. 28, 2020), the Board reversed the Examiner's finding of patent ineligibility for claims that fell into the mathematical concept grouping. In King, the Board then noted that "[one] must evaluate the claim as a whole in order to determine if 'the judicial exception is meaningfully limited by integration into a practical application of the exception." Referencing the Specification, the Board found evidence of several benefits of the claimed invention, such as "the measurements obtained by the system can be used to derive hemodynamic data indicative of the presence or absence of a lesion, and/or indicative of a response of a healthy vascular system to stimuli such as drug infusion." In view of this evidence, the Board found that the claims "represent an improvement in physiological monitoring technology." 
The Examiner respectfully disagrees with the comparison. The instant claims and the claims in Ex Parte King are dissimilar. In the latter case, the judicial exception was meaningfully limited by the additional elements recited in the claim (non-invasive measurements of a blood flow in the segment of a vascular system of interest) that “generates and displays local pressure estimates that may be used to pinpoint the location of a lesion”.  This reflects an improvement to the technical fields of physiological monitoring technology, and more specifically, to the diagnosis of stenosis in a patient and, therefore, demonstrates a practical application. 
No meaningful additional elements are recited in the instant claims.
The Examiner also notes that the PTAB decision on referenced case is not precedential or informative to follow.

Applicant respectfully submits that the method in the Claim 1 has a practical application of acquiring the efficiency of a boiler in real time and "represent an improvement in technology." As such, the claim as a whole integrates the judicial exception, i.e., the abstract idea, into a practical application that ensures "the claim is more than a drafting effort designed to monopolize the judicial exception" such that the claims are patent eligible. (MPEP 2106.04(d)). 
Applicant respectfully submits that method for acquiring thermal efficiency of a boiler is a practical technology solutions, but not an abstract idea. This is because:  1) How to detect the thermal efficiency of a boiler in real time has the occupation standard in China …Therefore, how to detect the thermal efficiency of a boiler in real time provides practical technology solutions. 
2) Secondly, the technology solutions have been applied to products. Please refer to the viewing screen of the online monitoring platform to show the thermal efficiency of a boiler… 
In view of the foregoing discussions, the claimed technology solutions solve the real technical problem. As such, it is not an abstract idea…
The Examiner submits that “acquiring the efficiency of a boiler in real time” realized via a mathematical relationship that is an abstract idea. It does not represent “an improvement in technology" which should be demonstrated by meaningful additional elements such as discussed above with regards to Ex parte King.
The boiler technology is not improved. The Specification does not mention any improvements to this technology. In fact, according to the specification, “The present invention relates to the technical field of boiler thermodynamic performance calculation”. 
The latter supports the Examiner’s position that the entire improvement lies in the improved abstract idea (MPEP 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception…it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology”).  Please also see the Examiner’s response to similar arguments in the Non-Final office action dated 9/17/2021 (pp. 8-9).  
The referenced two advantages related to “practical technology solutions” do not address the issue of qualified improvement to technology that is decided based on the existing examination guidance as discussed above.

Claim 1 Is Patent Eligible Under USPTO Step 2B Because It Recites an Inventive Concept That Is Significantly More Than an Abstract Idea… 
… Applicant respectfully submits that the method of claim 1 is integrated into the practical application of acquiring thermal efficiency of a boiler in real time and has inventive features that "the method does not require coal quality data in the method of acquiring step thermal efficiency of a boiler in real time." Therefore, claim 1 amounts to more than an abstract idea. 
In conclusion, the method of claim 1 is applied to the process of acquiring thermal efficiency of a boiler in real time, which has a practical application, instead of pure abstract idea. The method of claim 1 also solves the problems of requirement of quality data for the coal input to the boiler and the problem that there is no technical condition for on-line detection.
Please also see the Examiner’s response to similar arguments in the Non-Final office action dated 9/17/2021 (pp. 8-9).  
The argument of “quality data” is unpersuasive because the improved calculation method does not, by itself, suggests eligibility lacking a practical application or significantly more additional elements. 

Moreover, as the Federal Circuit has reaffirmed, if "the claims 'involve more than performance of well-understood, routine, and conventional activities previously known to the industry"' - as is the case here- "the second step of the Alice test is satisfied." Berkheimer v. HP Inc., 881 F.3d 1360, 1367 (Fed. Cir. 2018) (internal quotation marks and punctuation omitted).
The Examiner again submits that no additional elements/steps that “involve more than performance of well-understood, routine, and conventional activities previously known to the industry" are recited in the claims. 

Examiner’s Note with regards to Prior Art of Record
Fred Lang (US 6584429) discloses evaluating thermal efficiency based on thermal losses that include losses associated with combustion, radiation, convection, 
Xu Cheng et al. (US 2009/0012653) discloses evaluating thermal efficiency of a plant including a boiler by listing loss factors. The factors include boiler heat loss in dry gas, boiler heat loss due to moisture in the fuel, boiler heat loss in the moisture formed from hydrogen, boiler heat loss in the moisture in the supplied air, boiler heat loss due to ash, boiler heat loss due to radiation, boiler heat loss due to carbon monoxide (if CO measured), total boiler heat output, actual boiler efficiency (heat loss), corrected boiler efficiency (heat loss).   
Huang Liangpei et al. (CN 103674600) discloses a monitoring method of coal-fired boiler operating efficiency. The monitoring method can effectively avoid the quality analysis of coal and the measurement of the content of oxygen in the venting of the existing combustion efficiency (submitted in IDS 11/26/2018).
However, neither of the references teaches all of the types of losses as claimed and/or the claimed formula.

Claims 1 and 3-10 are distinguished over the prior art made of record based on the reasons below.  
	In regards to Claim 1, the claim differs from the closest prior art, Wang, Lang, Cheng, and Huang, either singularly or in combination, because it fails to anticipate or render obvious specific steps of acquiring energy data and obtaining the thermal efficiency through the claimed formula, in combination with all other limitations in the claim as claimed and defined by applicant.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BTS - 2000 TESTING STANDARD, Method to Determine Efficiency of commercial Space Heating Boilers, HYDRONICS INSTITUTE DIVISION OF AHRI, Copyright 2007, by Air Conditioning, Heating & Refrigeration Institute, 2111 Wilson Boulevard, Suite 500, Arlington, VA 22201, 42 pages-2012.  The standards discusses various aspects of boiler testing and boiler losses such as combustion efficiency and draft loss.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863